Citation Nr: 1429269	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  13-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  The claim has subsequently been transferred to the Oakland, California RO.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The earliest clinical evidence of bilateral hearing loss is in May 1967, prior to the Veteran's entrance to active duty service.

2. Upon separation of active service, the Veteran was noted to have normal bilateral hearing; the Veteran's preexisting bilateral hearing loss was not aggravated in military service.

3. The Veteran is less than credible with regard to any statement of hearing loss beginning in service and continuing since service. 

4. The most probative evidence of record is against a finding that the Veteran's current hearing loss disability is casually related to, or was aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in March 2012.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records and the statements of the Veteran in support of his claims. The Veteran has not contended that he ever sought treatment in service for hearing loss, or that there are any such STRs missing from the claims file. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in May 2012 with an addendum report in September 2012. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes audiometric results, the Veteran's pertinent history, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b) . If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307 . The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a) . 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) . 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran avers that he has bilateral hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. A May 2012 VA examination report revealed that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
40
45
LEFT
10
5
15
50
55


The Veteran's speech recognition score was 98 percent for the right ear and 100 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385 . 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs after entrance are negative for any complaints of, or treatment for, hearing loss. The Veteran's DD 214 reflects that his military occupational specialty was a Machinist Mate. The Veteran has stated that he was continuously exposed to loud engine noises. The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.

The Veteran has alleged his hearing loss occurred during service (See Veteran's Application for Compensation). However, the Veteran's May 1967 medical history for entrance purposes reflects that he noted "minor" hearing loss prior to his acceptance in service. In addition, the physician noted in the summary and elaboration portion of the entrance examination that the Veteran "claims hearing loss". 

Generally, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except where clear and unmistakable evidence demonstrates that the injury or disease existed prior and was not aggravated by service. 38 C.F.R. § 3.304(b) (2013). The 1967 entrance examination reflected the hearing acuity of the Veteran was as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-5
5
20
LEFT
0
-10
0
-5
45

The Board notes that in the 1960's, the military changed its standard of measuring hearing acuity. The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units. The Veteran's report of medical examination for entrance was dated in May 1967; this is prior to the October 31, 1967 date on which the military was assumed to change standards. To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500 Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz. The Veteran's 1967 entrance examination converted to the ISO standard reflects the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
15
25
LEFT
15
0
10
5
50

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's entrance examination report reflects hearing loss in both ears. Based on the above medical evidence provided, the Board finds that the Veteran had bilateral hearing loss prior to his active service. As such, the presumption of soundness on induction does not attach, and service connection may be considered only on the basis of aggravation to his bilateral hearing loss in service.  38 C.F.R. § 3.304 (2013).  

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran has stated that his hearing loss began in 1968, but the Veteran's STRs reflected the Veteran entered service with hearing loss. Importantly, the Veteran's 1971 separation examination revealed the Veteran's hearing acuity as normal. The Veteran's hearing acuity at service separation was as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
5
10
10

Thus, the record does not reflect that the Veteran underwent an increase in hearing loss severity during service. Based on audiometric results, the Veteran had normal hearing upon separation. In sum, he had preexisting bilateral hearing loss on entrance, and normal bilateral hearing on separation. As there was no increase in disability in service, service-connection is not warranted.

The Board notes that the Veteran's right ear hearing loss prior to service was not the level of disability for VA purposes; his left ear hearing loss was a disability for VA purposes. 38 C.F.R. § 3.385.  Assuming arguendo, that his right ear was not yet a preexisting disability, service connection is still not warranted. 

The earliest post-service evidence of hearing loss is in 2012, more than 40 years after separation. While four decades of absent hearing loss complaints may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Prior to the Veteran's 2012 claim for compensation, the record does not reflect any complaints of hearing loss. The evidence does not reflect that the Veteran had hearing loss disability manifested to 10 percent within one year of service; thus, service connection under 38 C.F.R. § 3.309 is not warranted.

The Board also finds that the Veteran is less than credible as to any statement that his hearing loss began in service and has continued since service.  As noted above, he complained of hearing loss prior to entrance, he had hearing loss upon audiometric testing prior to entrance, and he had normal hearing on audiometric testing upon separation.  The Board find that the records contemporaneous to service are more credible than statements made decades later for compensation purposes. 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However; in the present case, not only is there an absence of in service clinical records showing a complaints of hearing loss, but to the contrary, the record shows normal hearing upon separation.

In a May 2012 examination report, the VA clinician opined that the Veteran's hearing loss was not aggravated by his military service. The clinician further explained that the effects of impulse sounds or continuous exposure can cause temporary threshold shifts. However; the shift disappears within 16 to 48 hours after the exposure. The clinician also stated that impulse sounds may result in immediate hearing loss, while continuous exposure to loud noises can damage the structure of hair cells resulting in hearing loss. The clinician went on to state, that since the damage to hearing is done when exposed, subsequent hearing after exposure would verify the hearing had recovered. In this case, the Veteran's 1971 separation exam reflected the Veteran had normal hearing after being exposed to any loud noise as a Machinist Mate. The Board finds that the Veteran's normal hearing results upon separation indicate that the Veteran did not suffer permanent hearing loss due to noise exposure, or an aggravation of his pre-existing abnormal hearing acuity.

In addition, the clinician further concluded, the Veteran's current hearing loss is more likely the combinational result of his post-service occupational noise exposure as a motorcycle mechanic for 44 years, riding a motorcycle as a primary means of transportation since separating from service in 1971, as well as presbycusis (bilateral hearing loss due to age). This medical determination coupled with the normal hearing results in the Veteran's separation examination is more probative than the Veteran's assertion in regards to whether a causal nexus exists. 

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). While the regulations do not necessarily preclude service connection when hearing loss first meets the requirements after service, the regulations also do not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology from service. In the present claim, there is no clinical opinion which supports a causal relationship between the Veteran's current hearing loss disability and active service, and no credible evidence of continuity of symptoms. Thus, service connection is not warranted.

The only clinical etiology opinion with regard to the Veteran's hearing loss is against a finding that the Veteran's bilateral hearing loss is causally related to, or was aggravated by, active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

In a September 2012 rating decision, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus. In an August 2013 VA Form 21-4138 (Statement in Support of Claim), which the Veteran labeled as his Notice of Disagreement (NOD), the Veteran stated, "I am asking for help concerning hearing loss called tinnitus" . The Veteran went on to state, "My ears are still ringing, they have never stopped! 1970 'till now!, and counting, and ringing". In a November 2013 Statement of the Case (SOC), the RO readjudicated the issue of entitlement to service connection for bilateral hearing loss disability, but failed to address the issue of entitlement to service connection for tinnitus.  In a November 2013 VA Form 9, the Veteran again stated, "What I am applying for is tinnitus". The Veteran's NOD was within one year of the September 2012 rating decision. The RO has yet to issue a SOC in regards to the Veteran's claim for service connection for tinnitus.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but an SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued. In the circumstances presented in this case, the RO must issue an SOC on the issue of entitlement to service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran and his representative pertaining to the claim of entitlement to service connection for tinnitus. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200 , 20.202 and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If a timely substantive appeal is filed, the issue should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


